Hurt, J.
The appellant was convicted of manslaughter. The learned judge charged the jury that, “If from the evidence in this case the jury believe beyond a reasonable doubt that the defendant Jesse Dyson did, in Orange county, Texas, on or about the thirtieth day of March, 1881, fire upon, shoot and kill Lewis Jackson, and that at the time he so shot and killed Lewis Jackson that Lewis Jackson was making an unlawful and violent attack on Isaac Dyson, under circumstances by which the defendant might have reasonably inferred that it was the intention of Lewis Jackson to take the life of Isaac Dyson, or to do him some serious bodily injury, and that the defendant Jesse Dyson, acting and being induced by a fear of such danger to the life or person of Isaac Dyson at the hand of Lewis Jackson by virtue of such violent attack, shot and killed Lewis Jackson, and that in so doing he used no more force than was necessary (reasonably) under all the facts and circumstances surrounding the difficulty or assault, then the defendant would be justified, and you will find him not guilty.” * * *
This charge is radically wrong. The jury are not required to believe exculpatory facts beyond a reasonable doubt, to authorize them to acquit. The doctrine of reasonable doubt is applicable alone to criminative facts. These the jury must believe beyond a reasonable doubt.
This error in the charge is fatal to the judgment, which is reversed and the cause remanded.

Reversed and remanded.

Opinion delivered February 3, 1883.